  

Exhibit 10.2

 

LOGO [g324218exhibit-10_2.jpg]   

Growth Technology & Life Sciences Group

400 Hamilton Avenue, Suite 210

Palo Alto, CA 94301

650 855-6638 Fax

        

March 19, 2012

Impax Laboratories, Inc.

121 New Britain Boulevard

Chalfont, PA 18914

Fax: (215) 933-0359

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of February 11,
2011 (as amended, supplemented, revised, restated, replaced or otherwise
modified, the “Credit Agreement”), among Impax Laboratories, Inc., a Delaware
corporation (“Borrower”), the guarantors party thereto, the lenders party
thereto from time to time and Wells Fargo Bank, National Association, as
administrative agent for the lenders (the “Administrative Agent”). Capitalized
terms used herein but not otherwise defined herein shall have the meanings
attributed thereto in the Credit Agreement.

At your request, we hereby agree that subsection (j) of Section 6.5 of the
Credit Agreement is amended by replacing such subsection in its entirety with
the following:

(j) loans, advances and/or Investments in connection with that certain Loan and
Security Agreement, dated as of March 22, 2012, between Impax Laboratories,
Inc., as lender, and Tolmar, Inc., as borrower; provided, that such loans,
advances and/or Investments made pursuant to this clause shall not exceed an
aggregate amount of $15,000,000 at any one time outstanding.

The foregoing amendment is subject to the Administrative Agent’s receipt of
(x) this letter agreement duly executed by each Credit Party and (y) a duly
executed copy of that certain Loan and Security Agreement between Impax
Laboratories, Inc., as lender, and Tolmar, Inc., as borrower.

This letter agreement is limited solely to the specific matters listed above and
shall not be deemed to be a waiver of any Default or Event of Default or, except
as expressly set forth above, a consent to, or an amendment of, any provision of
the Credit Agreement. This letter agreement shall be governed by, and construed
in accordance with, the internal laws (and not the laws of conflicts) of the
State of New York and all applicable laws of the United States of America. All
terms of the Credit Agreement and the other Credit Documents, as modified
hereby, remain in full force and effect and constitute the legal, valid and
binding obligations of the Credit Parties enforceable against the Credit Parties
in accordance with such terms, except as enforceability may be limited by
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally. This letter agreement shall constitute a Credit Document and
shall be subject to the provisions of Sections 9.13 and 9.16 of the Credit
Agreement, each of which is incorporated by reference herein, mutatis mutandis.
This letter agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. This letter
agreement sets forth the entire understanding of the parties with respect to the
matters set forth herein, and shall supersede any prior negotiations or
agreements, whether written or oral, with respect hereto. This letter agreement
may be executed in any number of separate counterparts, each of which shall,
collectively and separately, constitute one agreement. Delivery of an executed
counterpart of this letter agreement by facsimile transmission or by electronic
mail in pdf form shall be as effective as delivery of a manually executed
counterpart hereof.



--------------------------------------------------------------------------------

Please evidence your acknowledgment and agreement of the foregoing by signing
and returning this letter agreement to the undersigned.

 

Very truly yours,

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as a Lender and as the
Administrative Agent

By:  

/s/ Samuel Thompson

Name:   Samuel Thompson Title:   Vice President

Acknowledged and Agreed

this 19th day of March, 2012:

BORROWER:

IMPAX LABORATORIES, INC.

 

By:  

/s/ Arthur Koch, Jr.

Name:   Arthur Koch, Jr. Title:   Executive Vice President, Finance and Chief
Financial Officer